DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2020, November 1, 2020 is being considered by the examiner.
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2021.
Applicant’s election without traverse of Claims 1-12 in the reply filed on January 13, 2021 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 8-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 6-10 of copending Application No. 16/689,539 (reference application). 	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application recite each limitation of the instant claims as detailed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application No. 16/689,539

1.  A three-dimensional (3D) memory device, comprising: a memory stack over a substrate, the memory stack comprising interleaved a plurality of conductor layers and a plurality of insulating layers; a plurality of channel structures extending vertically in the memory stack; and a source structure extending in the memory stack, wherein the source structure comprises: a support structure dividing the source structure into first and second sections; and an adhesion layer, wherein at least a portion of the adhesion layer extends through the support structure and conductively connects the first and second sections.
2.  The 3D memory device of claim 1, wherein the adhesion layer comprises: a first portion between the first source contact and the support structure; a second portion between the second source contact and the support structure; and a third portion extending through the support 


3.  The 3D memory device of claim 2, wherein: the first section comprises a first source contact that is in contact with the first portion; and the second section comprises a second source contact that is in contact with the second portion.
4.  The 3D memory device of claim 2, further comprising: a first connection layer over the first source contact; and a second connection layer over the second source contact; wherein: the support structure comprises a cut layer over the third portion of the adhesion layer; and the cut layer is between the first and second connection layers.
4.  The 3D memory device of claim 3, wherein: the first section comprises a first connection layer over the first source contact; and the second section comprises a second connection layer over the second source contact; wherein: the support structure comprises a cut layer over the third portion of the adhesion layer; and the cut layer is between the first and second connection layers.
8.  The 3D memory device of claim 1, wherein the adhesion layer comprises at least one of Ti, Ta, Cr, W, TiNx., TaNx, CrNx, WNx, TiSixNy, TaSixNy, CrSixNy, or WSixNy.
6.  The 3D memory device of claim 1, wherein the adhesion layer comprises at least one of Ti, Ta, Cr, W, TiNx., TaNx, CrNx, WNx, TiSixNy, TaSixNy, CrSixNy, or WSixNy.
9.  A three-dimensional (3D) memory device, comprising: a memory stack over a substrate, the memory 
a plurality of source contacts arranged along the lateral direction;

8.  wherein the at least two adjacent sections each comprises a source contact conductively connecting to the portion of the adhesion layer extending through the at least one of the support structures.

7.  wherein at least a portion of the adhesion layer extends through at least one of the support structures and conductively connects at least two adjacent sections divided by the at least one of the support structures.8. wherein the at least two adjacent sections each comprises a source contact
11.  The 3D memory device of claim 10, further comprising:  Atty. Dkt. No. 10018-01-0068-US- 32 - a plurality of connection layers each over a corresponding source contact, wherein at least two of the plurality of connection layers are in contact with and conductively connected to at least a portion of the adhesion layer.
9.  The 3D memory device of claim 8, further comprising: a plurality of connection layers each over a corresponding source contact, wherein at least two of the plurality of connection layers are conductively connected to the portion of the adhesion layer extending through the at least one of the support structures.
12.  The 3D memory device of claim 11, wherein the at least one of the support structures comprises: a cut layer over the portion of the adhesion layer extending through the at least one of the support structures, wherein the cut layer separates the at least two of the plurality of connection layers.
10.  The 3D memory device of claim 9, wherein the at least one of the support structures comprises: a cut layer over the portion of the adhesion layer extending through the at least one of the support structures, wherein the cut layer separates the at least two of the plurality of connection layers.


Allowable Subject Matter
s 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Xia (US 2021/0066461), Huang (US 2021/0050366), Lee (US 2018/0130814), Ahn (US Pat. No. 9,520,403), Hwang (US 2019/0157406), Mignot (US 2020/0388567), Nakamura (US 2006/0178007), Xu (US 2021/0050367), Xu (US 2021/0050358), Guo (US 10,566,336), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
	Regarding Claim 5 (from which claim 6 depends), wherein the adhesion layer comprises: a fourth portion between the first connection layer and the cut layer; and  Atty. Dkt. No. 10018-01-0068-US- 31 -a fifth portion between the second connection layer and the cut layer, wherein the fourth and fifth portions are conductively connected with the third portion.	Regarding Claim 7, a width of the cut layer is less than a width of the support structure under the third portion of the adhesion layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Huang (US 2021/0050366) discloses (Fig. 1B) two source contacts 104 separated by structure 220 and cut region 114.  Huang does not qualify as prior art. 	Lee (US 2018/0130814) discloses (Fig. 2B) a source contact CSL surrounded by spacers 151.	Ahn (US Pat. No. 9,520,403) discloses (Fig. 2B) source line 31 and 32 with contact portions contacting 25 and 26.	Hwang (US 2019/0157406) discloses (Fig. 2A) source contacts 165 on left and right contacted by 160. 	Mignot (US 2020/0388567) discloses using barrier layer materials as adhesion layers for metals (Para [0040]). 	Nakamura (US 2006/0178007) discloses barrier layer metals have good adhesion properties (Para [0041]). 	Xu (US 2021/0050367) discloses (Fig. 1B) two source contacts 104 separated by structure 220 and cut region 114 and first and second connection layers 108-1 and cap layer 108-2.  Xu does not qualify as prior art.	Xu (US 2021/0050358) discloses (Fig. 1B) two source contacts 104 separated by structure 220 and cut region 114 and first and second connection layers 108-1 and cap layer 108-2.  Xu does not qualify as prior art.	Guo (US 10,566,336) discloses forming a contact layer as a composite with an adhesion/barrier layer (Col. 12, lines: 22-43).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819